United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-2328
                                    ___________

Jackie Boone,                        *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Arkansas
Jo Anne B. Barnhart, Commissioner,   *
Social Security Administration,      *   [UNPUBLISHED]
                                     *
            Appellee.                *
                                ___________

                              Submitted: March 5, 2004

                                   Filed: March 24, 2004
                                    ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.


      Jackie Boone appeals from the final judgment entered in the District Court1 for
the Eastern District of Arkansas affirming the denial of disability insurance benefits.


      1
       The Honorable G. Thomas Eisele, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable
Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District of
Arkansas.
For reversal, Boone challenges the administrative law judge’s (ALJ’s) credibility and
residual functional capacity (RFC) findings. For the reasons discussed below, we
affirm the judgment of the district court. See Craig v. Apfel, 212 F.3d 433, 435-36
(8th Cir. 2000) (standard of review).

       In her September 1999 application and related documents, Boone alleged
disability since June 1998 from arthritis in her knees and back, lumbar disc disease,
depression, and an enlarged heart. After a hearing, the ALJ determined (1) Boone
suffered from a combination of severe impairments--as she had a history of, or had
been treated for, arthritis, a back injury, scoliosis, an enlarged heart, and degenerative
joint disease of the spine--but her impairments alone or combined were not of listing-
level severity; (2) as to her alleged depression, there was no evidence of treatment and
the record did not reveal any depression-related functional deficits; and (3) she had
the RFC to perform a full range of light work, and thus could perform her past
relevant work.

       We reject Boone’s challenge to the ALJ’s credibility findings, because the ALJ
provided multiple valid reasons for finding Boone and her witnesses not entirely
credible. See Hogan v. Apfel, 239 F.3d 958, 962 (8th Cir. 2001) (deference to ALJ
is proper when he explicitly discredits claimant and gives good reasons for doing so).
Further, contrary to Boone’s assertion, her demeanor at the hearing could serve as a
basis for discrediting her. See Johnson v. Apfel, 240 F.3d 1145, 1147-48 (8th Cir.
2001) (in making credibility determination, ALJ may properly rely on personal
observations of claimant’s demeanor during hearing).

      Boone’s arguments concerning the ALJ’s RFC findings also fail. Dr. Joseph
Farmer was a consulting physician who saw Boone only once, and whose RFC
findings were of little help, in that he did not specify her sitting, standing, carrying,
and handling limitations. Cf. Holmstrom v. Massanari, 270 F.3d 715, 721 (8th Cir.
2001) (declining to give weight to treating physician’s opinion where it consisted

                                           -2-
only of vague, conclusory statements). Further, the ALJ did not completely adopt the
RFC findings of the Social Security Administration reviewing physicians: the
reviewers found Boone capable of performing medium work, whereas the ALJ found
her capable of only light work. See 20 C.F.R. § 404.1567(b), (c) (2003) (defining
light and medium work). The ALJ’s RFC findings are supported by substantial
evidence, as the ALJ properly discredited Boone, and, after Boone’s treating
physician Carl Covey determined in 1999 that Boone could return full-time to the job
she had been performing, no other physician placed any limitations on Boone’s
activities. See Pearsall v. Massanari, 274 F.3d 1211, 1217-18 (8th Cir. 2001) (ALJ
is responsible for determining RFC based on all relevant evidence, including
observations of treating physicians and others, and claimant’s description of her
limitations).

      We decline to consider Boone’s remaining arguments. See Craig, 212 F.3d at
437 (declining to address newly raised issue). Accordingly, we affirm.
                      ______________________________




                                        -3-